In an action to recover damages for dental malpractice, the defendants Gerald E. Miller and Gerald E. Miller, P.C., appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Barone, J.), entered April 1, 2005, as denied their motion, inter alia, for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
That branch of the appellants’ motion which was for summary judgment was properly denied in view of the existence of triable issues of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Yelin v American Dental Ctr., 184 AD2d 693 [1992]). Further, we find no error in the Supreme Court’s refusal to hold a Frye hearing (see Frye v United States, 293 F 1013 [1923]; cf. People v Wesley, 83 NY2d 417, 422, 423 [1994]; Del Maestro v Grecco, 16 AD3d 364 [2005]).
The appellants’ remaining contention is without merit. Crane, J.P., Krausman, Rivera and Dillon, JJ., concur.